Exhibit 10.33

 

FTR_Comm_email_signature_120p.jpg [ftr-20171231xex10_33g001.jpg]

﻿

RESTRICTED STOCK AGREEMENT

﻿

This Agreement is made as of ______________ (“Date of Award”) between Frontier
Communications Corporation, a Delaware corporation (the “Company”) and
____________ (the “Grantee”). In consideration of the agreements set forth
below, the Company and the Grantee agree as follows:

﻿

1.Grant. A restricted stock award (“Award”) of ______________(“Award Shares”) of
the Company’s common stock (“Common Stock”) is hereby granted by the Company to
the Grantee subject to the following terms and conditions and to the provisions
of the Frontier Communications Corporation 2017 Equity Incentive Plan (the
“Plan”), the terms of which are incorporated by reference herein.

﻿

2.Transfer Restrictions. None of the Award Shares shall be sold, assigned,
pledged or otherwise transferred, voluntarily or involuntarily, by the Grantee
until such time as the restrictions on said Award Shares have lapsed.

﻿

3.Release of Restrictions. The restrictions set forth in Section 2 above shall
lapse on one-third (33.3%) of the Award Shares on each ___________, beginning in
____, and ending on _____________.

﻿

4.Forfeiture. The Award Shares shall be forfeited to the Company (a) upon the
Grantee’s termination of employment with the Company prior to the date the
restrictions lapse as provided in Section 3 above, [or] (b) in the event the
Company notifies Grantee in writing that Company has determined that Grantee has
breached the terms of Section 5 below, [or (c) in accordance with the Company’s
Clawback Policy]1.

﻿

5.Misconduct. The Award Shares shall be forfeited to the Company if the
Compensation Committee of the Company’s Board of Directors (the “Committee”)
determines that the Grantee has engaged in “Misconduct” as defined below. The
Committee may in its sole discretion require the Grantee to return all Award
Shares that were vested within the twelve month period immediately preceding a
date on which the Grantee engaged in such Misconduct, as determined by the
Committee, or if no longer held by the Grantee, to pay to the Company any and
all gains realized from such Award Shares. For purposes of this Section 5, gains
realized shall mean the greater of (i) the number of net shares retained by, or
delivered to, the Grantee upon vesting of Award Shares multiplied by the closing
price of Common Stock on the date of vesting or (ii) the amount realized by
Grantee upon the disposition of the number of net shares delivered upon vesting
of Award Shares. The Company shall be entitled to set-off against the amount of
any such gains realized any amount owed to the Grantee by the Company, to the
extent that such set-off is not inconsistent with Section 409A of the Internal
Revenue Code of 1986, as amended.





1 Insert for SVPs and above only.

 

--------------------------------------------------------------------------------

 

“Misconduct” means any of the following, as determined by the Committee in good
faith: (i) violating any agreement between the Company and the Grantee,
including but not limited to a violation relating to the disclosure of
confidential information or trade secrets, the solicitation of employees,
customers, suppliers, licensors or contractors, or the performance of
competitive services; (ii) competing with the company by working for, managing,
operating, controlling or participating in the ownership, operation or control
of, any company or entity which provides telephone, Internet or video products
or services, (iii) violating the Company’s Code of Business Conduct and Ethics;
(iv) making, or causing or attempting to cause any other person to make, any
statement (whether written, oral or electronic), or conveying any information
about the Company which is disparaging or which in any way reflects negatively
upon the Company, unless required by law or pursuant to a Company policy; (v)
improperly disclosing or otherwise misusing any confidential information
regarding the Company; (vi) unlawful trading in the Company’s securities or of
another company based on information gained as a result of the Grantee’s
employment or other relationship with the Company; (vii) engaging in any act
which is considered to be contrary to the best interests of the Company,
including but not limited to recruiting or soliciting employees of the Company;
or (viii) commission of a felony or other serious crime or engaging in any
activity which constitutes gross misconduct.

﻿

This Section 5 shall also apply if the Grantee commits Misconduct after his or
her employment with the Company terminates.

﻿

6.Adjustment of Shares. Notwithstanding anything contained herein to the
contrary, in the event of any change in the outstanding Common Stock resulting
from a subdivision or consolidation of shares, whether through reorganization,
recapitalization, share split, reverse share split, share distribution or
combination of shares or the payment of a share dividend, the Award Shares shall
be treated in the same manner in any such transaction as other Common Stock. Any
Common Stock or other securities received by the Grantee with respect to the
Award Shares in any such transaction shall be subject to the restrictions and
conditions set forth herein.

﻿

7.Rights as Stockholder. The Grantee shall be entitled to all of the rights of a
stockholder with respect to the Award Shares including the right to vote such
shares and to receive dividends and other distributions payable with respect to
such shares since the Date of Award. Any stock dividends payable with respect to
such shares shall bear the same restrictions as the underlying shares. Said
restrictions shall lapse at the same time as restrictions lapse on the
underlying shares.

﻿

8.Escrow of Share Certificates. Certificates for the Award Shares shall be
issued in the Grantee’s name and shall be held by Fidelity Investments
(“Fidelity”) on behalf of the Company until all restrictions lapse or such
shares are forfeited as provided herein. A certificate or certificates
representing the Award Shares as to which restrictions have lapsed shall be
delivered to the Grantee, upon the Grantee’s request, upon such lapse.





1

 

--------------------------------------------------------------------------------

 

9.Government Regulations. Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver certificates evidencing
the Award Shares shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

﻿

10.Withholding Taxes. The Company shall have the right to require the Grantee to
remit to the Company, or to withhold from other amounts payable to the Grantee,
as compensation or otherwise, an amount sufficient to satisfy all federal, state
and local withholding tax requirements. The Grantee’s tax withholding obligation
will be satisfied by the Company’s withholding of shares unless timely written
election is made by the Grantee to elect to remit payment to cover the
withholding tax obligation and the payment is received by the stock plan
administrator in accordance with the administrative guidelines prior to vesting.

﻿

11.Employment. Nothing in this Agreement shall confer upon Grantee any right to
continue in the employ of Company, nor shall it interfere in any way with the
right of the Company to terminate Grantee’s employment at any time.

﻿

12.Plan. Grantee acknowledges receipt of a copy of the Plan, agrees to be bound
by the terms and provisions of the Plan, and agrees to acknowledge, upon request
of Company, receipt of any prospectus or prospectus amendment provided to
Grantee by Company. [Grantee further acknowledges that no portion of this Award
is intended to be a Qualified Performance-Based Award (as defined in the
Plan).]2

﻿

13.Securities Laws. Grantee agrees to comply with all applicable securities laws
upon sale or disposition of shares acquired hereunder.

﻿

14.Notices. Notices to Company shall be addressed to it at: 401 Merritt 7,
Norwalk, CT 06851.

﻿

Notice to Grantee shall be mailed to the Grantee at either the Legal/Residential
Address on file with Frontier and Fidelity or, to the email address on file with
Fidelity; in accordance with the Grantee’s mailing preference on file with
Fidelity. Company or Grantee may from time to time designate in writing
different addresses for receipt of notice. Notice shall be deemed given when
properly addressed and sent first class or express mail, or sent electronically.

﻿

15.Governing Law. The terms of this Agreement shall be binding upon Company,
Grantee and their respective successors and assigns. This Agreement shall be
performed under and determined in accordance with the laws of the State of
Connecticut.

﻿

2  Insert for SVPs and above only.





2

 

--------------------------------------------------------------------------------

 



﻿

IN WITNESS WHEREOF, the Company has caused this Award to be granted on the date
first above written.




FRONTIER COMMUNICATIONS CORPORATION

﻿

﻿

﻿

 

 

By:  ________________________

 

_________________________

Name:

 

Participant Name:

Title:

 

Acceptance Date:

﻿

﻿



3

 

--------------------------------------------------------------------------------